Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 10/15/18; 9/26/18 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (US 2014/0068487) (“Steiger”) in view of Kirschner et al. (US 2013/0067397) (“Kirschner”).
Steiger discloses a device and method comprising: A handheld display device 24 for processing 102 sensor 140 data continuously measured by an implantable analyte sensor [0048], comprising: a communication interface configured to receive sensor data from the analyte sensor via a wired or wireless communication channel 124 [0040]; a graphical user interface 200 [0061] having a gesture recognition component [0050], a processor 102 and a memory 110/112, the processor configured to: (a) continuously receive the sensor data via the communication interface, wherein the sensor data is indicative of an analyte concentration in bodily fluid and is time dependent [0007]; (b) receive time dependent carbohydrate data via the graphical user interface or via a carbohydrate data transfer interface, wherein the carbohydrate data is indicative of carbohydrate intake by the subject [0049;0066,0075-0076] (c) receive time dependent event data via the graphical user interface or via an event data transfer interface, wherein the event data is indicative of a physical state of the subject [0050]; (d) receive time dependent insulin data via the graphical user interface or via an insulin data transfer interface, wherein the insulin data is indicative of an insulin delivery to the subject [0049]; (e) determine a sensor data scaling factor, a carbohydrate data scaling factor and an insulin data scaling factor, wherein the scaling factors are based on an adjustable display time frame and the corresponding data received in the adjustable display time frame [0064,0076]; (f) render a plot on the graphical user interface, 
Steiger discloses the invention as substantially claimed but does not directly disclose: wherein the graphical user interface is configured for receiving double finger gestures; the device (g) receiving the double finger motion from the gesture recognition component, wherein the double finger gestures comprise a double finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis, wherein the double finger motion is descriptive of an increase or decrease of distance between two fingers measured along the selected axis.  Kirschner, in the analogous art, teaches this type of double finger control, see Figs. 5, 6. It would be obvious to a person having ordinary skill in the art before the effective filing date of the 
Steiger further discloses:  a body worn portion configured for attaching to an outer surface of a subject, wherein the body worn portion further comprises the analyte sensor, and wherein the body worn portion is configured for exchanging data with the handheld display device via the communication channel [0048].27 Attorney Docket Nos.: 9134-0571RD32343PCUSP32343-US  
the analyte concentration is a glucose concentration, and wherein the sensor is a subcutaneous glucose sensor [0048].  
the processor is further configured to calculate a suggested bolus using at least one of a bolus model, the sensor data, the carbohydrate data, the insulin data, and the event data, wherein the plot further comprises a bolus indicator that displays an injection time and an injection amount, wherein the injection time is displayed on the time axis and the injection amount is displayed as a length perpendicular to the time axis [0007,0049].  
the suggested bolus is a discrete amount of insulin to be delivered in order to adjust the blood glucose level to within a predetermined or customized range [0048-0049].  
the discrete amount of insulin is configured to be delivered to adjust the blood glucose level before or after a meal [0049,0076,0116].  
the suggested bolus is displayed in response to received carbohydrate data [0049,0076,0116].  
an event database 24 configured for logging any one of the following: the sensor data, the carbohydrate data, the event data, the insulin data, and combinations thereof.  

an insulin pump [0035] for injecting insulin into the subject, wherein the plot further comprises a time dependent display of the basal rate.  
the processor is further configured to display a trend arrow whose direction is dependent upon a current sensor data derivative value determined from the sensor data.  [0056]
the processor is further configured to display a current analyte concentration value determined from the sensor data [0060].  
the graphical user interface is configured for receiving a single finger motion parallel to a selected axis selected from the analyte concentration axis, the carbohydrate amount axis, and the insulin delivery amount axis, wherein the processor is configured to shift the selected axis using the single finger motion [0050].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783